DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06 April 2022 has been entered. Claims 1, 2, 6, 9, 10, and 12-15 remain pending in the application.

	Response to Arguments
Applicant's arguments filed 06 April 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 11 “Thus, according to features of claim 1, an erroneous setting change due to misoperation or a lack in knowledge of a user is prevented from being made with regard to a setting for preventing information leakage including the method for deleting the job data. Koga and Bunker, however, do not disclose at least the above features of claim 1”, examiner respectfully disagrees and notes the following:
	As noted in [0063] of the supplied disclosure, "prevent the user from undesirably erroneously setting the data deletion when the storage device for which the overwrite deletion function is not effective is mounted" by "switches the display of the data management setting screen according to the type of the mounted storage device". This feature is taught by the combination of Koga and Bunker. Koga teaches in [0067] the detection of a particular type of storage device. Koga then continues to teach that an erase method is selected based on the type of storage device detected. As seen in [0074] of Koga, the user is presented with options related to the overwrite deletion if the detected type of device is not semiconductor. If the device is a semiconductor, then Koga teaches in [0077]-[0078] that the system further determines if wear leveling is supported, and either presents the user with the same options as a non-semiconductor device, or instead presets the values and does not present the user with options. As this is the same mechanism described by Applicant in [0063] of the supplied disclosure, Examiner will maintain the current rejection.

In response to applicant’s argument on numbered Page 11 “Thus, even assuming arguendo the combination of Koga and Bunker is proper, the cited references nevertheless fail to disclose at least "in a case where the acquired type information indicates a magnetic disk device, performing control such that a user is permitted to change device settings related to an overwrite deletion function via a setting screen for changing the device settings related to the overwrite deletion function, wherein the device settings include a setting for selecting, as a timing to execute overwrite deletion of data regarding the job, either collective deletion where the data is deleted after the job is completed or deletion where the data is deleted when the data becomes unnecessary during job processing"”, examiner respectfully disagrees and notes the following:
As can be seen in Element 6 in Fig. 4 of Bunker, when the user is allowed to set various overwrite deletion settings, the user is also presented with the option to select when this deletion will occur. The user can either choose to perform the deletion when the job completes, or leave the data to be deleted at a later time.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Claim Objections
Claims 1, 10, and 12 are objected to because of the following informalities:  the newly amended features include a misspelling of "manegement" and should be "management".  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al (US 2011/0238901 A1) hereinafter referred to as Koga in view of Bunker et al (US 2002/0181134 A1) hereinafter referred to as Bunker.

	Regarding claim 1, Koga teaches An information processing apparatus configured to execute a job based on data received externally, comprising: 
 	at least one processor (Koga Fig. 1 CPU 101) that executes a set of instructions, the instructions, when executed, causing the information processing apparatus to perform operations comprising: 
acquiring type information about a nonvolatile storage device connected to the information processing apparatus (Koga [0067] "Referring again to the FIG. 6 flowchart, the CPU 101 determines a storage type in a step S602 by checking the storage information acquired by the storage information acquisition process in the step S601 against the storage database (DB) 800";);
in a case where the acquired type information indicates a magnetic disk device, performing control such that a user is permitted to change  device settings related to an overwrite deletion function (Koga [0074] "If it is determined in the step S603, e.g. based on "Medium Type" 804 of the storage database 800, that the nonvolatile storage device is not a semiconductor storage, the process proceeds to a step S608. In the step S608, the CPU 101 sets "CLEAR-Logic" 303 to 1 in which both overwrite data and the number of times of execution of erasure are determined according to user configuration, followed by terminating the present process");
in a case where the acquired type information indicates a semiconductor storage device, performing control such that any user is prohibited from changing one of the device settings regarding the overwrite deletion function from a setting in which overwriting is not performed into an other setting (Koga [0075] "On the other hand, if the CPU 101 determines in the step S603 that the storage 110 is a semiconductor storage, the process proceeds to a step S604. In the step S604, the CPU 101 refers to "Support Command" 704 of the storage information table 700 acquired by the storage information acquisition process described hereinbefore, and determines whether or not the sector erase command is supported. It should be noted that whether or not the sector erase command is supported may be determined using the storage database 800"; [0078] "On the other hand, if the CPU 101 determines in the step S605 that the semiconductor storage supports wear leveling, the process proceeds to a step S606. In the step S606, the CPU 101 sets "CLEARLogic" 303 to 2 in which the overwrite data is set to 0 and the number of times of execution of erasure is set to 1, followed by terminating the present process"; Koga selects the deletion method based on the type of storage device, and automatically sets the overwrite function to 0 (no overwrites) if that feature is not supported on a semiconductor type device); and 
performing, in a case where the setting indicates that the overwriting is performed, a deletion process of deleting the data regarding the job using the overwrite deletion function according to the timing, wherein the overwrite deletion function is a function of overwriting, with different data, a data area where data regarding the job is stored in accordance with execution of the job (Koga [0061] "Next, in a step S502, the CPU 101 executes an erase method determination process for identifying a clear logic corresponding to the device number in the storage area configuration information table (partition management table) 300. Then, in a step S503, the CPU 101 executes an erase execution process to actually erase the designated file, followed by terminating the data erase process"; [0074] "If it is determined in the step S603, e.g. based on "Medium Type" 804 of the storage database 800, that the nonvolatile storage device is not a semiconductor storage, the process proceeds to a step S608. In the step S608, the CPU 101 sets "CLEAR-Logic" 303 to 1 in which both overwrite data and the number of times of execution of erasure are determined according to user configuration, followed by terminating the present process"); and
performing a deletion process of deleting the data regarding the job using a particular deletion method that does not involve any overwriting processing in a case where the setting indicates that the overwriting is not performed, wherein the particular deletion method is a method of deleting file system management data regarding the data regarding the job from a file system (Koga 0061] "Next, in a step S502, the CPU 101 executes an erase method determination process for identifying a clear logic corresponding to the device number in the storage area configuration information table (partition management table) 300. Then, in a step S503, the CPU 101 executes an erase execution process to actually erase the designated file, followed by terminating the data erase process"; [0050] ""CLEAR-Logic" 303 indicates a type of clear logic to be used. "CLEAR-Logic" 303 is set to 0 when indicating that no special clear logic is used, and is set to 1 when indicating that the number of times of overwriting and a pattern to be written are determined according to user configuration"; when the erase option selected by Koga is 0, no overwrite function is used when deleting the specified data), however while Koga teaches a system with multiple deletion options based on the type of storage device and that user input is required to configure some of the deletion settings but not required for other deletion types, Koga does not explicitly teach via a setting screen for changing the device settings related to the overwrite deletion function, wherein the device settings include a setting for selecting, as a timing to execute overwrite deletion of data regarding the job, either collective deletion where the data is deleted after the job is completed or deletion where the data is deleted when the data becomes unnecessary during job processing, and wherein the setting screen is provided by selecting a first display item on a data manegement setting screen; by display control to provide the data manegement setting screen without the first display item.
Bunker teaches via a setting screen for changing the device settings related to the overwrite deletion function, wherein the device settings include a setting for selecting, as a timing to execute overwrite deletion of data regarding the job, either collective deletion where the data is deleted after the job is completed or deletion where the data is deleted when the data becomes unnecessary during job processing, and wherein the setting screen is provided by selecting a first display item on a data manegement setting screen (Bunker Fig. 3-4; [0028] "To determine at least a number of times to overwrite the data file 4, the erasure process can check or respond to, for example, the erase trigger 6, which can include this information. Alternatively, in embodiments where the invention is implemented in a photocopier or the like, the user can be prompted to enter the number of times 9 and/or pattern(s) 10 to use to overwrite the data file 4. In embodiments in which the erase trigger 6 is provided from a driver interface 7, the user can provide the number of times 9 and/or pattern(s) 10 to use to overwrite the data file 4 when creating the job in the first place. Other user interfaces could also be employed, such as a web- or markup-language-based interface usable over a network and other interfaces, to provide the erase trigger 6 and the various parameters a user might be allowed to enter"; Bunker is teaching a configuration GUI for a system to control configuration of deletion operations. As can be seen in Figs. 3-4, there is a variety of different configuration screens the user can navigate through for the various settings); 
by display control to provide the data manegement setting screen without the first display item (Bunker Fig. 3-6; [0028] "To determine at least a number of times to overwrite the data file 4, the erasure process can check or respond to, for example, the erase trigger 6, which can include this information. Alternatively, in embodiments where the invention is implemented in a photocopier or the like, the user can be prompted to enter the number of times 9 and/or pattern(s) 10 to use to overwrite the data file 4. In embodiments in which the erase trigger 6 is provided from a driver interface 7, the user can provide the number of times 9 and/or pattern(s) 10 to use to overwrite the data file 4 when creating the job in the first place. Other user interfaces could also be employed, such as a web- or markup-language-based interface usable over a network and other interfaces, to provide the erase trigger 6 and the various parameters a user might be allowed to enter"; Bunker is teaching a configuration GUI for a system to control configuration of deletion operations. As can be seen in Figs. 3-6, there is a variety of different configuration screens the user can navigate through for the various settings, and some of those settings are only available when overwrite deletion is allowed, which is based on the type of storage device).
As Koga and Bunker are both in a similar field of endeavor of memory deletion control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Koga with the GUI elements of Bunker. One of ordinary skill in the art would have been motivated to make this modification because Koga teaches various user input requirements without specific GUI elements to display to the user to prompt for those inputs. Bunker teaches various GUI elements to be presented to a user to select various settings for different deletion protocols. As the GUI of Bunker is already able to display information relating to the deletion settings of a device, a person of ordinary skill in the art could have applied the GUI elements of Bunker in the same way to Koga to create the GUI elements required by Koga and the results would have been predictable.

Independent claims 10 and 12 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding Method and Non-transitory computer-readable medium claims. Therefore, claims 10 and 12 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 2, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, the operations further comprising: acquiring device information from the nonvolatile storage device connected to the information processing apparatus via a disk controller; and determining whether the nonvolatile storage device connected to the information processing apparatus is the semiconductor storage device or the magnetic disk device based on the acquired device information, wherein a result of the determining is acquired as the type information (Koga Fig. 1 DiskC 109; [0067] "Referring again to the FIG. 6 flowchart, the CPU 101 determines a storage type in a step S602 by checking the storage information acquired by the storage information acquisition process in the step S601 against the storage database (DB) 800"; [0069] "As "Medium Type" 804, there is stored a character string representing the type of a storage medium corresponding to the nonvolatile storage device recorded in the entry, and whether the storage medium is a magnetic HDD or a semiconductor disk is stored by the character string (Semiconductor Disk or Magnetic Hard Disk)"; As can be seen in Fig. 1, all communications between CPU101 and the storage device 111 is via disk controller 109).

Regarding claim 6, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein the device settings further include a setting for a deletion method for carrying out the overwrite deletion of the data regarding the job (Koga [0050] ""CLEAR-Logic" 303 indicates a type of clear logic to be used. "CLEAR-Logic" 303 is set to 0 when indicating that no special clear logic is used, and is set to 1 when indicating that the number of times of overwriting and a pattern to be written are determined according to user configuration"; Koga teaches that the user can select a pattern and number of times to overwrite (method) to delete the data on the device, this would require presentation on the display section).

Regarding claim 9, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein the information processing apparatus is an image forming apparatus and the data is print data and the job is a print job, and when the image forming apparatus executes the print job, an image based on the print data is formed on a sheet (Koga Fig. 1; Fig. 3; Fig. 11; [0093] “FIG. 11 is a view illustrating an example of a user interface displayed on the display section (PANEL) 106 appearing in FIG. 1. The displayed user interface is a screen via which it is confirmed whether user data is to be actually erased”; As the device of Koga is capable of displaying images, and the supplied disclosure does not define what an image forming apparatus is, the device of Koga can be considered an image forming apparatus. Fig. 3 displays data that can be stored on the device, including print data and job (Item 308 under use lists print queues) and Fig. 1 displays a printer 112 which by definition prints data onto a sheet as an image).

Regarding claim 13, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein a deletion process corresponding to the device settings is performed in the case where the nonvolatile storage device connected to the information processing apparatus is the magnetic disk device (Koga [0061] "Next, in a step S502, the CPU 101 executes an erase method determination process for identifying a clear logic corresponding to the device number in the storage area configuration information table (partition management table) 300. Then, in a step S503, the CPU 101 executes an erase execution process to actually erase the designated file, followed by terminating the data erase process").

Regarding claim 14, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein, as the type information about the nonvolatile storage device, information indicating a number of rotations about the nonvolatile storage device is acquired (Koga [0072] "Particularly when an unknown storage model is connected, i.e. when a detected device does not match any model in the storage database 800, the CPU 101 further acquires rotation characteristics of the storage"; [0073] "The speed of rotation indicates the rpm speed of a medium of a storage device. A hard disk drive outputs a rotational speed, whereas a device, such as a solid-state drive, which involves no rotation, returns 0 or 1. The rotational speed is defined by the known ATA8-ACS standard"").

Regarding claim 15, the combination of Koga and Bunker teaches The information processing apparatus according to claim 1, wherein in a case where the file system management data regarding the data regarding the job is deleted by the particular deletion method, a specific area where data regarding the job is stored is managed as a free space on the file system but an entity of the data regarding the job remains in the specific area in the storage device (Koga [0061] "Next, in a step S502, the CPU 101 executes an erase method determination process for identifying a clear logic corresponding to the device number in the storage area configuration information table (partition management table) 300. Then, in a step S503, the CPU 101 executes an erase execution process to actually erase the designated file, followed by terminating the data erase process"; the erase methods of Koga delete specified data using a particular method, when that data is deleted, it becomes free space in the system. As the particular deletion method does not include overwriting the data on a semiconductor type storage, the job data remains on the semiconductor storage due to properties of semiconductor storage, as semiconductor storage only performs a logical deletion (marking data invalid) when deleting data. Storage space with invalid data is managed as free space with the garbage collection process).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./           Examiner, Art Unit 2132             

/DAVID YI/           Supervisory Patent Examiner, Art Unit 2132